Citation Nr: 1138363	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-15 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 RO decision, which denied a claim for service connection for right ear hearing loss.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Portland, Oregon RO.  A transcript of this proceeding has been associated with the claims folder.


FINDING OF FACT

Right ear hearing loss was noted at entry and there is credible evidence suggesting that the disability worsened during service so as to warrant a presumption of aggravation.


CONCLUSION OF LAW

Service connection for hearing loss of the right ear is warranted.  See 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for right ear hearing loss, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

The Veteran is claiming entitlement to service connection for hearing loss of the right ear.  Specifically, the Veteran has asserted that he believes his right ear hearing loss was aggravated by his active duty service.  The Veteran contends that he was exposed to acoustical trauma continually while working on the flight line in service and that his hearing noticeably worsened over the course of his active duty service. 

With regard to the Veteran's service treatment records, the Board notes that a January 1992 summary report of examination for organic hearing loss upon enlistment into active duty reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 
0 
0
0
50
The Veteran was noted as having external auditory canals occluded with cerumen and defective hearing.

An August 1992 summary report of examination for organic hearing loss reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
5
5
0
45

A May 1994 summary report of examination for organic hearing loss reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0 
0
20
55

A July 1995 summary report of examination for organic hearing loss reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
15 
5
30
65

A second July 1995 summary report of examination for organic hearing loss reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
0 
0
15
45

A third July 1995 summary report of examination for organic hearing loss reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
0 
0
10
45

An August 1995 summary report of examination for organic hearing loss reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
0 
-5
10
40

An August 1996 summary report of examination for organic hearing loss reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0 
0
10
50

An August 1997 summary report of examination for organic hearing loss reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
-5
-5
5
45

A May 1999 summary report of examination for organic hearing loss reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
5
15
50

A January 2000 summary report of examination for organic hearing loss reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
5 
0
5
45



An August 2000 summary report of examination for organic hearing loss reflected puretone thresholds for the right ear as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
0 
-10
10
45

On the August 2000 Report of Medical History, the Veteran was noted as having bilateral hearing loss.  It was noted that he had no change in his hearing since 1995.

In light of the fact that the Veteran's auditory threshold at 4000 Hertz was recorded at 50 decibels for the right ear on the January 1992 Report of Medical Examination upon entrance into service, the Board finds that a right hearing loss disability was shown at entry as contemplated by 38 U.S.C.A. § 1153.

Therefore, the Board must turn to the question of whether such disability is shown by credible evidence to have worsened in service.  If so, there is a presumption of aggravation that can only be rebutted by clear and unmistakable evidence that such worsening was not beyond the natural progress of the disorder.

In this regard, the Board notes that the Veteran underwent a VA contract examination in May 2007.  The examiner reviewed the claims file and noted that the file contains many hearing tests.  The examiner noted that the Veteran's entry examination showed hearing within normal limits for the left ear and a mild hearing loss from 4000-6000 Hertz for the right ear.  Follow-up hearing tests between 1995 and 2000 showed a significant shift to mild hearing loss at 4000 Hertz for the left ear and stable hearing for the right ear.  At this examination, the Veteran reported that bilateral hearing impairment and tinnitus began in 1993.  The Veteran reported a positive history of military noise exposure with use of hearing protection (aircraft, rifles/LH).  Upon examination, the Veteran's auditory threshold at 4000 Hertz was recorded at 65 decibels for the right ear.  As such, the Veteran has met the criteria for hearing loss of the right ear according to VA standards.  The examiner noted that, based on documented threshold shift in MSR and configuration of hearing loss, hearing loss for the left ear is judged related to military noise exposure.  Right ear hearing loss was not noted to decrease between entry and separation and, therefore, is considered unrelated to military noise exposure.

The Board also notes that the Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the medical opinion indicating that the Veteran's right ear hearing loss was not noted to decrease between entry and separation and, therefore, is considered unrelated to military noise exposure.  However, the Board also notes that the Veteran's service treatment records reflect that his right ear hearing acuity fluctuated significantly during service.  While a decrease in acuity in comparison to the findings at entrance was not apparent on the August 2000 examination, audiological test results from May 1994 and July 1995 showed a definite decrease in hearing acuity when compared to the 1992 findings.  Moreover, May 1999 test results also showed a decrease in hearing acuity at 2000 and 3000 Hertz.  Therefore, in light of the fact that certain audiological tests throughout the Veteran's service did show a decrease in hearing acuity of the right ear, albeit not at the separation examination; and the Veteran reported being exposed to loud noises during service and experiencing a decrease in his hearing ability during service, observations that he is competent to report, the Board finds that there is credible evidence suggesting that his disability worsened during service.  Therefore, the presumption of aggravation attaches.

Furthermore, in light of the audiological tests that reveal decreased hearing acuity, and the Veteran's lay testimony, it cannot reasonably be said that, when viewed in its totality, there is clear and unmistakable evidence that the Veteran's pre-existing hearing loss of the right ear was not aggravated by service.  38 U.S.C.A. § 1153.

Therefore, the Board must find that the Veteran's right ear hearing loss is the result of aggravation during military service of a preexisting disability, and the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for hearing loss of the right ear is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


